The Honorable Vic Snyder State Senator 324 South Valmar Little Rock, Arkansas 72205
Dear Senator Snyder:
This is in response to your request for an opinion on several questions concerning the constitutionality of requiring political parties in Arkansas to finance primary elections, and the current methods used to effectuate this requirement.
Each of your questions is involved in litigation pending in federal court. See Republican Party of Arkansas and theFaulkner County Republican Committee v. Faulkner County, Arkansasand Faulkner County Election Commission, (U.S. District Court, Eastern District, Western Division, L.R. C-92-130).
It is the policy of this office, consonant with the separation of powers doctrine, to decline to issue official opinions on matters which are the subject of pending litigation. Answers to your questions will be provided through the judicial system.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh